Citation Nr: 0628101	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected otitis media.

2.  Entitlement to service connection for left ear tympanic 
sclerosis, to include as secondary to service-connected 
otitis media.

3.  Entitlement to service connection for left ear 
mastoiditis, to include as secondary to service-connected 
otitis media.

4.  Entitlement to service connection for a Eustachian tube 
disability, to include as secondary to service-connected 
otitis media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2003, the veteran's claim was 
transferred to a special processing unit at the Cleveland, 
Ohio Regional Office known as the "Tiger Team."  Subsequent 
to the September 2003 RO decision which continued the denial, 
the veteran's claims file was returned to the Detroit, 
Michigan Regional Office, which has since developed the 
veteran's immediate appeal.

A motion to advance this case on the Board's docket, which 
was received by the Board on July 21, 2006, was granted by 
the Board on August 15, 2006 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Chronic vertigo has been shown by competent evidence to 
be causally related to the veteran's service-connected otitis 
media.

2.  The competent evidence of record does not demonstrate 
that the veteran has current left ear tympanic sclerosis.

3.  The competent evidence of record does not demonstrate 
that the veteran has current left ear mastoiditis.

4.  The competent evidence of record does not demonstrate 
that the veteran has a current left ear Eustachian tube 
disability.


CONCLUSIONS OF LAW

1.  Chronic vertigo was proximately caused by the veteran's 
service-connected otitis media.  38 C.F.R. § 3.303, 3.310 
(2005). 

2. Left ear tympanic sclerosis was not incurred in or 
aggravated by active service, and is not proximately caused 
or aggravated by the veteran's service-connected otitis 
media.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2005).

3.  Left ear mastoiditis was not incurred in or aggravated by 
active service, and is not proximately caused or aggravated 
by the veteran's service-connected otitis media.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2005).

4.  A Eustachian tube disability was not incurred in or 
aggravated by active service, and is not proximately caused 
or aggravated by the veteran's service-connected otitis 
media.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of December 2002, September 2005, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of any benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, appropriate VCAA notice was 
not completed until after the initial adjudication of the 
issues on appeal.  Here, the Board finds that any defect with 
respect to the timing of VCAA notice was harmless error.  
Although the notice to the appellant was completed after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The actions taken by VA have essentially cured the 
error in the timing of such notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.



Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Vertigo

The veteran asserts that service connection is warranted for 
vertigo, to include as secondary to his service-connected 
otitis media.  In order to establish service connection on a 
secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  The record reflects that the veteran has been 
service-connected for otitis media since May 19, 1947.  The 
evidence of record also demonstrates that since 1994, the 
veteran has complained of experiencing dizziness and vertigo.  
The veteran asserts that his condition, which has been 
diagnosed as benign positional vertigo, is a residual of his 
February 1957 left ear mastoidectomy.  Indeed, a February 
1957 treatment record from the Mayo Clinic documents that the 
veteran underwent a modified radical mastoidectomy with skin 
graft on the left ear to treat chronic left ear suppurative 
otitis media with mastoiditis.  

In terms of whether the veteran's current vertigo/ dizziness 
is etiologically related to his 1957 mastoidectomy for otitis 
media, a VA examiner in February 2000, opined that the 
veteran's vertigo was related to mastoid and tympanoplasty 
surgeries in the past.  The Board observes that on VA 
examination in April 2002, in response to the RO's question 
of whether the veteran's vertigo was related to left ear 
otitis and mastoidectomy, the examiner indicated that he 
could not be sure, but that "it was certainly within the 
realm of possibility that the mastoidectomy could have 
influenced the semicircular canals on the left side, and 
therefore, causing some chronic dizziness or benign 
positional vertigo, although it is truly impossible to say."  

Therefore, based on the above-referenced medical evidence the 
Board finds that it cannot be ruled out that the veteran's 
current vertigo/dizziness is related to the mastoidectomy 
that he underwent for his service-connected otitis media.  
Accordingly, the Board finds that the evidence of record is 
in equipoise in this regard, and as such, with resolution of 
doubt in the veteran's favor, supports a finding of 
entitlement to service connection for vertigo as secondary to 
service-connected otitis media.

2.  Tympanic Sclerosis, Mastoiditis, Eustachian tube 
Dysfunction

The veteran asserts that service connection is warranted for 
left ear tympanic sclerosis, mastoiditis, and Eustachian tube 
dysfunction, to include as secondary to service-connected 
otitis media.  However, for the reasons set forth below, the 
Board finds that a grant of service connection is not 
warranted.

As previously discussed, the record demonstrates that the 
veteran is currently service-connected for otitis media.  
However, with respect to a current disability, the record 
also does not demonstrate that the veteran has a current 
diagnosis of tympanic sclerosis or mastoiditis or any type of 
diagnosed Eustachian tube disability.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
current left ear tympanic sclerosis, mastoiditis, or 
Eustachian tube disability, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

In conclusion, although the veteran asserts that he has 
current left ear tympanic sclerosis, mastoiditis, or 
Eustachian tube disability that is related to his service-
connected otitis media, the negative evidence of record is of 
greater probative value than his statements in support of his 
claims.  Therefore, as the competent evidence of record fails 
to establish that the veteran has current left ear tympanic 
sclerosis, mastoiditis, or Eustachian tube disability, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for a left ear 
tympanic sclerosis, mastoiditis, or Eustachian tube 
disability, to include as secondary to service-connected 
disability.  The Board has considered the doctrine of 
resolving doubt in the veteran's favor, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2005), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.


ORDER

Entitlement to service connection for vertigo, as secondary 
to service-connected otitis media, is granted.

Entitlement to service connection for left ear tympanic 
sclerosis, to include as secondary to service-connected 
otitis media, is denied.

Entitlement to service connection for left ear mastoiditis, 
to include as secondary to service-connected otitis media, is 
denied.

Entitlement to service connection for a Eustachian tube 
disability, to include as secondary to service-connected 
otitis media, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


